Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Election/Restrictions
Claims 1-13, 15-23, and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/27/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathy Moore on 3/10/2021.

The application has been amended as follows: 

Please rejoin claim 14.
In claim 14, after “orienting”, please delete the comma and “wherein the film comprises at least 1.0% by weight of SiO2 and at most 2.5 by weight of SiO2, where the d50 value of these SiO2 particles is from 3 to 9 µm, where all of the external layers comprise at least 0.3% by weight, based on the weight of the layer, of an organic UV stabilizer”.
In claim 14, after “orienting”, please add “the prefilm”.
In claim 14, in the first line, after the term “of”, please change “a” to “the” and add “single- or multilayer” before “film”.
In claim 2, in the first line, after the word “The” and before “film”, please add the term “multilayer polyester”.
In claims 3-13 and 17, in the first line, after the word “The” and before “film”, please add the term “single- or multilayer polyester”.
In claim 15, in the first line, after the term “comprising”, please change “a” to “the” and add “single- or multilayer” before “film”.
In claim 16, in the first line, after the term “comprising”, please change “a” to “the” and add “single- or multilayer” before “film”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Peiffer et al. (US 20020068159), Fagerburg et al. (US 5783307), Johnson et al. (US 6613819), and Peiffer et al. (US 7094465).
Peiffer ‘159 discloses a matt, biaxially oriented polyester base film with a SV of 800 and a content of 1.2 to 5.0 wt% and preferred particle size of 2 to 5 microns but is silent to the claimed content and particle size of the silica to produce the claimed properties and UV absorber.  Fagerburg discloses external polyester layers contain a UV absorber but is silent to the further properties as claimed.  Johnson discloses a triazine UV absorber for polyester films that is added to provide light stability.  However, Johnson is silent to the claimed further properties.  Peiffer ‘465 discloses adding silica particles to outer layers, wherein the d50 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783